PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/925,344
Filing Date: 10 July 2020
Appellant(s): Akimo et al.



__________________
Daniel H. Sherr, Reg. No. 46,425
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 July 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Under Ground 1, Appellant argues on p. 11 of the remarks that the 101 rejection should be reversed.  Examiner disagrees.  Appellant argues on p. 12 of the remarks that the addition of a processor makes the claims eligible subject matter.  Appellant interprets the 101 rejection to mean that the examiner has not given patentable weight to “at least one processor” and that “at least one processor” recitations are irrelevant because the recitations are “…not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine…”.  Examiner notes that “at least one processor” is given patentable weight and is examined under the second prong of Step 2A and in Step 2B of the 101 analysis.  A processor as used in appellant’s claims is merely a tool for implementing the abstract idea.  Examiner further notes that appellant’s own specification at p. 39-42 was cited as evidentiary support for a processor in the context of appellant’s claims as being well understood, routine and conventional in the field.  Examiner’s final office action on 1/13/22 at p. 5-6 clearly considers and addresses a processor and appellant has not provided a response to that part of the 101 analysis.  On p. 13 of the appeal brief, appellant further argues that claims are not abstract and can be practically performed without at least one processor.  Examiner notes the claims are abstract because the claims are showing organizing of human activity by showing determining procedures for business operations that are manual in relation to automated procedures to generate an operation flow.  The claims do not show performing automated procedures but rather a determination of relationship of the performance of such automated procedures (a type of data) with manual procedures (another type of data).  This is something that could even be accomplished with a pen and paper and could conceivably be performed without a processor.   The processor merely implements this abstract idea.  Therefore, the 101 rejection is maintained.    

Under Ground 2, Appellant argues on p. 14 of the appeal brief that the 103 rejection should be reversed.  Examiner disagrees.  Appellant argues that the Liu reference does not teach a correspondence relationship.  Appellant’s arguments mostly consist of sharing citations from Liu and then stating these citations are not determining a correspondence relationship.   As noted in the response to arguments section on p. 3-4 of the 1/13/22 final office action, col 2, line 52 to col 3, line 5 of Liu explicitly discusses a correspondence relationship between operations is difficult in the prior art and that the claimed invention of Liu aims to improve estimates of the structure of operation procedures.  One of the main purposes of Liu is determining a correspondence relationship between operations.   Not only does Liu show correspondence relationship, Liu shows a correspondence relationship between manual and automated procedures such as at col 8, line 36-45 and Fig 2.      Not only does Liu show correspondence relationship, Liu shows a correspondence relationship explicitly for manual and automated procedures such as at col 8, line 36-45 and Fig 2.  Given broadest reasonable interpretation, the transitions from the different operation types can be considered a correspondence relationship.  Determining a correspondence can mean some sort of correlation or connection.  The sequence TAG of the operations are shown by the various event ID numbers and the sequence of the operations (which can be manual or automated) in relation to each other are shown in Figure 2 where various types of correlations are shown such as the sequence, the time and date, a previous value and a current value.  On p. 17 of the appeal brief, appellant argues that such a correspondence relationship is not determined by a correspondence determining section nor is an operation flow generated based on the correspondence relationship.  Appellant appears to be placing an importance on the word “section” in a correspondence determining section.  Examiner notes “section” is not defined and does not narrow the claims in any notable way.   Although it would be obvious to one of ordinary skill in the art that the table shown in figure 2 shows determining such a correspondence because that information is available, col 8, line 61 to col 9, line 33 of Liu additionally shows that an analyzer of the event data log that analyzes the changes, clustering determination results, and extracting, analyzing and acquiring data from the event log which all can be considered a determination given broadest reasonable interpretation.  Because a correspondence is determined in Liu, Liu teaches a correspondence determining section for that determination.   Examiner also notes that an operation flow is generated in Liu at col 18, line 7-13 where the operation flow reflects “sequential characteristics.”  and the sequential characteristics as shown in Fig 2 are equated to a correspondence relationship.  Therefore, Liu shows an operation flow generated based on the correspondence relationship would have been obvious to one of ordinary skill in the art.  Appellant argues on p. 18 of the appeal brief against the motivation to combine statement; however, appellant does not provide specific arguments but rather that the such arguments are moot because the combination does not teach the recitations.   Examiner provided two different rationales to combine the reference.  Iizuka is a system directed to estimations related manual and automated operations (para [0047]-[0053).   Liu discusses the challenges in grasping the correspondence relationships in estimates for such operations and provides a solution for making estimates in the structure of the operation procedure (col 2, line 52 to col 3, line 9).  Thus, it would have been obvious to one of ordinary skill in the art to combine the teaching of Iizuka and Liu and for the reasons discussed on p. 9 of the 1/13/22 final office action.   



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/SUJAY KONERU/
Examiner, Art Unit 3624


Conferees:
/PATRICIA H MUNSON/
Supervisory Patent Examiner, Art Unit 3624

/SCOTT D GARTLAND/
TQAS Detailee, Primary Examiner, Art Unit 3622

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.